UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7168



PAMELA J. ANDERSON,

                                               Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-794-2)


Submitted:    December 19, 2002              Decided:   January 8, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela J. Anderson, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela J. Anderson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on her petition filed under 28 U.S.C. § 2254 (2000). We have

reviewed the record and conclude on the reasoning of the district

court that Anderson has not made a substantial showing of the

denial of a constitutional right. See Anderson v. Angelone, No. CA-

01-794-2 (E.D. Va. filed July 24, 2002; entered July 26, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2